     Case 2:19-cv-00375-JNP Document 21 Filed 09/17/20 PageID.100 Page 1 of 8




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

    RONALD JOSEPH JONES JR.,
                                                                         MEMORANDUM DECISION &
                              Plaintiff,                                 ORDER TO CURE DEFICIENT
                                                                           AMENDED COMPLAINT
    v.

    OFFICER TYLER ALBRECHT et al.,                                            Case No. 2:19-CV-375-JNP
                              Defendants.                                     District Judge Jill N. Parrish



         Plaintiff, Ronald Joseph Jones Jr., brings this pro se civil-rights action, see 42 U.S.C.S. §

1983 (2020), 1 in forma pauperis, see 28 id. § 1915. Having now screened the Amended

Complaint, (ECF No. 19), under its statutory review function, 2 the Court orders Plaintiff to file a

second amended complaint to cure deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2020).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2020).
  Case 2:19-cv-00375-JNP Document 21 Filed 09/17/20 PageID.101 Page 2 of 8




                                COMPLAINT’S DEFICIENCIES

Complaint:

(a) does not properly affirmatively link Defendant Skanchy to specific civil-rights violations.
(See below.)

(b) improperly names a judge as a defendant, apparently without considering judicial immunity.
(See below.)

(c) alleges possible constitutional violations resulting in injuries that appear to be prohibited by
42 U.S.C.S. § 1997e(e) (2019), which reads, "No Federal civil action may be brought by a
prisoner . . . for mental or emotional injury suffered while in custody without a prior showing of
a physical injury or the commission of a sexual act.”

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Moreover, it is improper for the Court "to assume the role of advocate for

a pro se litigant." Id. Thus, the Court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).


                                                                                                       2
    Case 2:19-cv-00375-JNP Document 21 Filed 09/17/20 PageID.102 Page 3 of 8




        Plaintiff should consider these general points before filing an amended complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment. 3

        (2) The complaint must clearly state what each defendant—typically, a named

government employee—did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d

1260, 1262-63 (10th Cir. 1976) (stating personal participation of each named defendant is

essential allegation in civil-rights action). "To state a claim, a complaint must 'make clear exactly

who is alleged to have done what to whom.'" Stone v. Albert, 338 F. App’x 757, 759 (10th Cir.

2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250

(10th Cir. 2008)). Plaintiff should also include, as much as possible, specific dates or at least

estimates of when alleged constitutional violations occurred.

        (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                    3
  Case 2:19-cv-00375-JNP Document 21 Filed 09/17/20 PageID.103 Page 4 of 8




F.3d at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that 'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544,

565] n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's

conclusory allegations . . . would have little idea where to begin.' Id.").

       (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need

not include grievance details in the complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                         • Affirmative Link

               [A] plaintiff who brings a constitutional claim under § 1983 can't
               obtain relief without first satisfying the personal-participation
               requirement. That is, the plaintiff must demonstrate the defendant
               "personally participated in the alleged constitutional violation" at
               issue. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018).
               Indeed, because § 1983 is a "vehicle[] for imposing personal
               liability on government officials, we have stressed the need for
               careful attention to particulars, especially in lawsuits involving
               multiple defendants." Pahls v. Thomas, 718 F.3d 1210, 1225 (10th
               Cir. 2013); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250
               (10th Cir. 2008) (explaining that when plaintiff brings §
               1983 claims against multiple defendants, "it is particularly


                                                                                                       4
  Case 2:19-cv-00375-JNP Document 21 Filed 09/17/20 PageID.104 Page 5 of 8




               important . . . that the complaint make clear exactly who is alleged
               to have done what to whom"); Tonkovich v. Kan. Bd. of Regents,
               159 F.3d 504, 532-33 (10th Cir. 1998)) (holding that district court's
               analysis of plaintiff's § 1983 claims was "infirm" where district
               court "lump[ed]" together plaintiff's claims against multiple
               defendants—"despite the fact that each of the defendants had
               different powers and duties and took different actions with respect
               to [plaintiff]"—and "wholly failed to identify specific actions taken
               by particular defendants that could form the basis of [a
               constitutional] claim").

Estate of Roemer v. Johnson, 764 F. App’x 784, 790-91 (10th Cir. 2019).

       “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

Id. at 790 n.5. Indeed, the Tenth Circuit has “gone so far as to suggest that failure to satisfy the

personal-participation requirement will not only justify dismissal for failure to state a claim; it

will render the plaintiff’s claim frivolous.” Id.

                                        • Judicial Immunity

       It is well settled that judges "are absolutely immune from suit unless they act in 'clear

absence of all jurisdiction,' meaning that even erroneous or malicious acts are not proper bases

for § 1983 claims." Segler v. Felfam Ltd. P'ship, No. 08-1466, 2009 U.S. App. LEXIS 10152, at

*4 (10th Cir. May 11, 2009) (unpublished) (quoting Stump v. Sparkman, 435 U.S. 349, 356-57

(1978)). The judge here very well may have been acting in a judicial capacity in presiding over

Plaintiff’s case; if so, such actions are entitled to absolute immunity. See Doran v. Sanchez, No.

08-2042, 2008 U.S. App. LEXIS 17987, at *2 (10th Cir. Aug. 19, 2008) (unpublished).

                                        • False-Arrest Claim

       In the Tenth Circuit, “the state tort law of false arrest . . . provides a starting point for

analyzing a corresponding claim under § 1983.” Jackson v. N.M. Pub. Defender’s Office, 361 F.

App’x 958, 964 (10th Cir. 2010) (unpublished); see Smith v. Plati, 258 F.3d 1167, 1174 (10th


                                                                                                       5
  Case 2:19-cv-00375-JNP Document 21 Filed 09/17/20 PageID.105 Page 6 of 8




Cir. 2001). In Utah, “[p]robable cause is often the critical issue in litigation involving false

arrest.” Peak Alarm Co. v. Salt Lake City Corp., 2010 UT 22, ¶ 23. Utah’s probable-cause

standard requires an objective review of law enforcement actions, “asking whether from the facts

known to the officer, and the inferences [that can] fairly . . . be drawn therefrom, a reasonable

and prudent person in [the officer's] position would be justified in believing that the suspect had

committed the offense.” Id. ¶ 24 (quotation marks and citations omitted) (alterations in original).

       Therefore, to state a claim upon which relief may be granted, Plaintiff must allege that

facts known to Defendant Albrecht, along with any fair inferences to be derived from those facts,

would not lead a "reasonable and prudent person in the officer's position" to be "justified in

believing that the suspect had committed the offense." Id. (quotation marks and citations

omitted).

                                          • Slander Claim

       The Court could construe Plaintiff’s slander claim as a claim for violation of

his Fourteenth Amendment right to be free from malicious prosecution and/or of his Fourth

Amendment right to be free from false arrest. See Birch v. City of Atchison, No. 2:19-CV-2156-

JAR, 2020 U.S. Dist. LEXIS 98905, at * (D. Kan. June 5, 2020). Still, Plaintiff already raises a

false-arrest claim, so such an interpretation would be redundant. And, Plaintiff seems to indicate

that he was not prosecuted, so malicious prosecution may not be a valid cause of action either.

       Perhaps Plaintiff instead means this claim to implicate state law and, if so, should

specify. See Siegert v. Gilley, 500 U.S. 226, 233 (1991) (“Defamation, by itself, is a tort

actionable under the laws of most States, but not a constitutional violation.”); see Howard v.

Douglas Cty. Jail, No. 09-3085-SAC, 2009 U.S. Dist. LEXIS 44867, at *2-3 (D. Kan. May 28,



                                                                                                      6
  Case 2:19-cv-00375-JNP Document 21 Filed 09/17/20 PageID.106 Page 7 of 8




2009) (stating slander or defamation allegations are state-law claims); Fajri v. Corr. Corp. of

Am., No. 03-3202-SAC, 2007 U.S. Dist. LEXIS 15843, at *7 (D. Kan. Feb. 20, 2007); Newman

v. Ade, No. 06-3179-SAC, 2006 U.S. Dist. LEXIS 47685, at *3 (D. Kan. July 13, 2006).

       Plaintiff should keep in mind that, if he brings slander or defamation as a state-law claim,

the Court could take jurisdiction over the claim only as a matter of “pendent jurisdiction,” a

doctrine that allows “district courts to hear [state-law] claims that form ‘part of the same case or

controversy’ as the claims on which original federal jurisdiction is based.” Thornton v. GEO

Grp., Inc. No. CV 14-893 MCA/CG, 2016 U.S. Dist. LEXIS 140710, at 38-39 (N.M. Dist. May

16, 2016); Estate of Martinez v. Taylor, 176 F. Supp. 3d 1217, 1232 (D. Colo. 2016). Thus, if all

Plaintiff’s “federal-law claims are eliminated before trial, the balance of factors to be considered

under the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and comity—

will point toward declining to exercise jurisdiction over the remaining state-law claims.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Amended Complaint’s deficiencies noted above by

filing a document entitled, “Second Amended Complaint.”

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if Plaintiff wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve the Second Amended Complaint on Defendants; instead the

Court will perform its screening function and determine itself whether the amended complaint



                                                                                                       7
  Case 2:19-cv-00375-JNP Document 21 Filed 09/17/20 PageID.107 Page 8 of 8




warrants service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2020)

(“The officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

(5) Plaintiff’s motion for service of process is DENIED. (ECF No. 20.) There is no valid

complaint on file as of this Order.

                       DATED this 17 day of September, 2020.

                                              BY THE COURT:



                                              JUDGE JILL N. PARRISH
                                              United States District Court




                                                                                                     8
